UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02421 The Tax-Exempt Bond Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Tax-Exempt Bond Fund of America [photo of 4 large wheat stalks] Special feature Assembling the ingredients of a diversified portfolio u See page 4 Annual report for the year ended August 31, 2010 The Tax-Exempt Bond Fund of America® seeks a high level of federally tax-exempt current income, consistent with preservation of capital, through a diversified portfolio of municipal bonds. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.54% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on page 24 for details. The fund’s 30-day yield for Class A shares as of September 30, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 2.76%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 4.25%.) The fund’s distribution rate for Class A shares as of that date was 3.66%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 27. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Income may be subject to state or local taxes. Also, distributions from gains on the sale of certain bonds purchased at less than par value and capital gain distributions, if any, are taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [photo of 4 large wheat stalks] Fellow shareholders: Fiscal 2010 proved to be a rewarding year for investors in The Tax-Exempt Bond Fund of America. Demand for municipal bonds was robust throughout the period, amid falling interest rates and conflicting signs about the strength of the economic recovery. In this environment, the fund generated a healthy 10.2% total return for the 12 months ended August 31, 2010. The total return reflects an increase in the fund’s share value from $11.82 to $12.53. An additional portion of the fund’s return came from a stream of monthly dividends totaling 48 cents a share, all exempt from federal income taxes. Shareholders who reinvested their dividends earned a tax-exempt income return of 4.10%. To match this, a shareholder in the 35% federal tax bracket would have had to earn 6.31% from a taxable investment. Shareholders who elected to take their dividends in cash earned an income return of 4.03%, equivalent to a taxable income return of 6.20%. The results surpassed the 9.8% return of the unmanaged Barclays Capital Municipal Bond Index, which tracks investment-grade municipal bonds and has no expenses. However, the fund slightly trailed the 10.3% total return recorded by the Lipper General Municipal Debt Funds Average, a peer group measure. Results for longer time frames are shown in the table below. Market review The municipal bond market enjoyed a return to relative stability during fiscal 2010 — in stark contrast to the volatility of the fund’s previous fiscal year. When the period began on September 1, 2009, the market was in the midst of a broad rally, as signs of an economic recovery boosted investor confidence. Yields for a wide array of municipal securities reached multi-year lows as surging demand pushed prices higher. The rally paused briefly in October, in part due to concerns that the Federal Reserve might increase the federal funds rate later in the year, and bond yields spiked. Investors soon returned, however, and the market experienced a steady rise for much of the remainder of the period. [Begin Sidebar] Results at a glance For periods ended August 31, 2010 (with all distributions reinvested) Total return Average annual total returns 1 year 5 years 10 years The Tax-Exempt Bond Fund of America (Class A shares) % % % Lipper General Municipal Debt Funds Average* Barclays Capital Municipal Bond Index† *The average’s results do not reflect the effect of sales charges. † The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions or expenses. [End Sidebar] [Begin Sidebar] In this report Special feature 4 Assembling the ingredients of a diversified portfolio As any good doctor or nutritionist can tell you, one essential ingredient of a healthy lifestyle is a well-balanced diet that includes a wide variety of fruits, vegetables, grains and protein. Variety and balance are equally important to municipal bond investors seeking a healthy stream of income and relative stability. Contents 1 Letter to shareholders 3 The value of a long-term perspective 10 Summary investment portfolio 15 Financial statements 31 Board of directors and other officers [End Sidebar] Although most categories of bonds rose in value during the fiscal year, longer maturity bonds generally recorded larger gains than did short-term issues. In addition, lower rated, higher yielding bonds posted better returns than did high-quality bonds. Inside the portfolio The Tax-Exempt Bond Fund of America always has taken an approach to investing in municipal bonds that seeks to reduce shareholders’ risk of loss. At the end of the period, investment-grade securities (those rated BBB or above) comprised more than 85% of the portfolio. However, the investment professionals who manage the fund will invest in lower rated securities if they believe that the potential rewards of the investment are commensurate to the level of risk. The fund’s exposure to higher yielding bonds, although modest, helped results during the period. Each of the fund’s holdings is carefully selected through a rigorous research process. The fund’s portfolio counselors work closely with a team of economists and investment analysts who carefully scrutinize the economy, interest rate environment and political outlook — as well as the relative health of issuers and the credit features of securities. The result of this process is a portfolio of more than 2,100 securities that include general obligation bonds and revenue bonds supporting a wide variety of projects in 49 states and U.S. territories. (For a detailed look at how your fund is diversified, we encourage you to read this year’s feature article, “Assembling the Ingredients of a Diversified Portfolio,” on page 4.) During the fiscal year, the fund’s investment professionals selectively added bonds supporting airports, toll roads, colleges and universities and life-care facilities. A look forward Uncertainties remain over the future direction of the economy. Employment statistics and other economic data have given conflicting signals, and while it appears a so-called double-dip recession is unlikely, the recovery could continue at a modest pace. In addition, the municipal bond market faces its own unique challenges. These include strained municipal government budgets, as well as uncertainty over future income tax rates. We will remain focused, as always, on identifying investment opportunities that offer attractive yields while paying careful attention to risk. We believe that an actively managed, diversified municipal bond fund can help shareholders meet their income needs through a variety of market conditions. It is also important to remember that The Tax-Exempt Bond Fund of America does not invest in any bonds subject to the alternative minimum tax (AMT). In this uncertain tax environment, the AMT may be an important consideration for many shareholders. We thank you for your continued trust in us and look forward to reporting to you again in six months. Sincerely, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Chairman of the Board /s/ Neil L. Langberg Neil L. Langberg President October 13, 2010 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated 2010 taxable income below to determine your federal tax rate,* then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 3.65%† tax-exempt distribution rate as of August 31, 2010. For example, investors in the highest tax bracket (35%) would need a taxable distribution rate of 5.62% to match the fund’s distribution rate. The fund’s tax-exempt If your taxable income is …then your federal distribution rate of 3.65% is Single Joint tax rate is … equivalent to a taxable rate of … $
